Citation Nr: 1812313	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-24 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a bilateral knee disability.

2. Entitlement to service connection for a bilateral ankle disability, to include as secondary to a bilateral knee disability. 

3. Entitlement to service connection for a right eye disability. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1991 to November 1995.

These claims come to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In April 2017, the Veteran was afforded a Board hearing before the undersigned Veterans Law Judge. The transcript is of record. 

The issues of entitlement to service connection for a bilateral ankle disability and service connection for a right eye disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the evidence is at least in relative equipoise as to whether the Veteran's bilateral knee disability was due to the Veteran's service. 


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disability have been met. 38 U.S.C. §§ 1110, 1111, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017). 

Given that the Board is granting service connection for a bilateral knee disability, a discussion of whether VA complied with its duties to notify and assist concerning this claim is unnecessary.. 

The question of whether VA met its duties to notify and assist on the Veteran's claims for service connection for a bilateral ankle disability and service connection for a right eye disability will be addressed in a future decision. 

II. Service Connection

The Veteran contends that his bilateral knee disability is related to his military service. There is evidence in the record that suggests that the Veteran dislocated his right and left knee prior to service. See enlistment examination. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established. See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002). See also Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); 38 U.S.C. § 1111 (presumption of sound condition).

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report. 38 C.F.R. § 3.304(b); see also 38 U.S.C. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994). 

Where there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service. Wagner, 370 F.3d. at 1345; Horn, 25 Vet. App. at 234; 38 U.S.C. § 1111. 

"Clear and unmistakable evidence" is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable." Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

In this case, while the Veteran had dislocated knees noted upon entry, there is no evidence of a preexisting disability or bilateral patellofemoral syndrome with patellar subluxation noted. In the absence of any treatment records or other competent evidence of a diagnosis prior to service, the injuries to his knees are insufficient to rebut the presumption of soundness or otherwise establish a preexisting disability or bilateral patellofemoral syndrome with patellar subluxation, and the normal principles of service connection apply.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313, 1316  (Fed. Cir. 2009).

The Veteran has a current diagnosis of bilateral patellofemoral syndrome and bilateral patellar subluxation. See January 2012 VA examination. The first element of service connection is met. 

The Veteran's service treatment records reveal that the Veteran received treatment for painful knees on multiple occasions. In May 1993, the Veteran reported that his left knee was popping out of place. In January 1994, the Veteran reported bilateral knee tenderness. In June 1994, the Veteran was seen for patella dislocation while playing football. He was diagnosed with left knee subluxation. As such, the second element of service connection is met. 

With regard to the third element of service connection, the Veteran was afforded a VA examination in January 2012. The examiner opined that the Veteran has "likely as not had the presence of bilateral patellofemoral syndrome during his years in the Marines." 

Accordingly, the Board finds that the evidence of record supports the claim of entitlement to service connection for a bilateral knee disability.


ORDER

Entitlement to service connection for a bilateral knee disability is granted.


REMAND

The Veteran contends that his bilateral ankle condition is related to his now, service-connected bilateral knee disability. In light of the evidence presented, the Board finds that the "low threshold" requirement under McLendon v. Nicholson, 20 Vet. App. 79 (2006) is met, and the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral ankle disability to include as secondary to the Veteran's service connected bilateral knee disability. 

In addition, the Veteran was not afforded a VA examination in connection with his claim for service connection for a right eye disability. Based on the foregoing, and in light of the "low threshold" for examination and medical opinion as announced in Mclendon, the Board finds that remand is required in order to obtain a medical examination with opinion addressing the nature and etiology of any current right eye disability.


Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding and relevant VA treatment records. Should they exist, associate the records with the Veteran's electronic claims file.

2. Thereafter, schedule the Veteran for a VA orthopedic examination to determine whether any current bilateral ankle condition was incurred in or aggravated by service, to include as secondary to his service-connected bilateral knee disability. The entire claims file, including relevant records should be made available for review, and such review should be noted in the examination report. 

After reviewing all pertinent records associated with the claims file and conducting an evaluation of the Veteran, the examiner is requested to opine:

Whether it is at least as likely as not (a 50 percent probability or greater) that any such bilateral ankle disability is either directly related to active military service or is proximately due to or aggravated by the Veteran's service-connected bilateral knee disability. 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. If aggravation is present, the clinician should indicate, to the extent possible, the baseline before the onset of the aggravation.

3. After completing directive #1, schedule the Veteran for a VA examination to determine whether any current acquired right eye disability was incurred in or aggravated by service. The entire claims file, including relevant records should be made available for review, and such review should be noted in the examination report. 

After reviewing all pertinent records associated with the claims file and conducting an evaluation of the Veteran, the examiner is requested to opine whether it is at least as likely as not (a 50 percent probability or greater) that any such acquired right eye disability began in service, was caused by service, or is otherwise related to active duty service. 

A complete rationale must be provided for any opinion or conclusion expressed. If the examiner is unable to provide any requested opinion, he or she must thoroughly explain why this is so.

4. Following completion of the above, readjudicate the Veteran's claims. If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond. Thereafter, the case should be returned to the Board for further appellate action.


						(CONTINUED ON NEXT PAGE)


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


